Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-17 are pending in the instant application.
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Kwak et al. (US 2019/0342135) discloses cyclic shift based on UCI HARQ ACK bits (0127, 0682-0683), but not the amended limitations of the independent claim(s).
Regarding independent Claim 10, 15, 17 the prior art fails to teach or suggest: a processor that, when transmitting a signal sequence, to which a cyclic shift associated with a value of uplink control information to be reported is applied, using an uplink control channel, assumes that a transmission bandwidth of the uplink control channel is equal to or more than a given bandwidth; and
a transmitter that transmits the signal sequence in the transmission bandwidth,
wherein the cyclic shift is:
α0 case where the value is “00,”
α0 + π/2 in a case where the value is “01,”
α0 + π in a case where the value is "11,"
α0 + 3π/2 in a case where the value is “10”., in combination with the remaining limitations of the claim.

Regarding independent Claim 16, the prior art fails to teach or suggest: a transmitter that transmits, to a terminal, information to instruct transmission using an uplink control channel of a signal sequence to which a cyclic shift associated with a value of uplink control information to be reported is applied; and
a receiver that receives the signal sequence in a transmission bandwidth of the uplink control channel that is assumed to be equal to or more than a given bandwidth in the terminal,,
wherein the cyclic shift is:
α0 case where the value is “00,”
α0 + π/2 in a case where the value is “01,”
α0 + π in a case where the value is "11,"
α0 + 3π/2 in a case where the value is “10”., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467